 



EXHIBIT 10.4

JOINDER AGREEMENT

     JOINDER AGREEMENT dated as of December 22, 2004 (as amended, modified or
supplemented from time to time, this “Agreement”), made by Trizec Holdings
Operating LLC, a Delaware limited liability company (the “Additional Borrower”).
Except as otherwise defined herein, all capitalized terms used herein and
defined in this Credit Agreement (as defined below) shall be used herein as
therein defined.

W-I-T-N-E-S-S-E-T-H:

     WHEREAS, Trizec Properties, Inc. (“Trizec”) and Trizec Holdings, Inc.
(“Holdings” and together with Trizec, collectively, the “Borrowers”), the
lenders from time to time party thereto (the “Lenders”), and Deutsche Bank Trust
Company Americas, as Administrative Agent have entered into a Credit Agreement,
dated as of June 29, 2004 (as amended, amended and restated, modified or
supplemented from time to time, the “Credit Agreement”), providing for the
making of Loans to, and the issuance of Letters of Credit for the account of,
the Borrowers as contemplated therein;

     WHEREAS, Trizec has formed the Additional Borrower in accordance with
Section 8.04(b) of the Credit Agreement; and

     WHEREAS, pursuant to Section 1.06(g) of the Credit Agreement, the Borrowers
are required to cause the Additional Borrower to execute and deliver this
Agreement;

     NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to the Additional Borrower, the receipt and sufficiency of which are
hereby acknowledged, the Additional Borrower hereby makes the following
representations and warranties to the Administrative Agent and the Lenders
(collectively, the “Creditors”) and hereby agrees with the Creditors as follows:

     1. The Additional Borrower shall be a Credit Party party to the Credit
Agreement and the Subordination Agreement as of the date hereof.

     2. The Additional Borrower has executed and delivered to the Administrative
Agent on the date hereof (x) a Note in replacement of each Note then outstanding
to evidence the joint and several liability of the Borrowers and the Additional
Borrower for the indebtedness evidenced thereby, and (y) all relevant officers’
certificates, resolutions, opinions of counsel and other documentation of the
type described in Sections 5.02 and 5.03 as the Additional Borrower would have
had to deliver if it were a Credit Party party to the Credit Agreement on the
Effective Date.

     3. Each of the representations, warranties, and covenants of the Borrowers
contained in the Credit Agreement and in the other Credit Documents are hereby
made by the Additional Borrower as if the Additional Borrower were a borrower
party to the Credit Agreement and such other Credit Documents as of the
Effective Date.

     4. The Additional Borrower agrees to do and deliver any and all further
acts and other documents as the Administrative Agent may reasonably request in
connection with this Agreement.

 



--------------------------------------------------------------------------------



 



     5. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

     6. This Agreement shall bind the Additional Borrower and inure to the
benefit of the Administrative Agent and each of the Lenders and their respective
successors and assigns.

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Additional Borrower has duly executed this
Agreement as of the day and year first above written.

                    TRIZEC HOLDINGS OPERATING LLC


                  By: Trizec Properties, Inc., its managing member


                  By:  /s/ TED R. JADWIN

     

--------------------------------------------------------------------------------

 

      Name:   Ted R. Jadwin

      Title:   Senior Vice President, Corporate Secretary and General Counsel

 